



Exhibit 10.7




Execution Counterpart







═══════════════════════════════════════




$130,000,000







REVOLVING CREDIT AGREEMENT







Dated as of December 1, 2005







Among







CAM NORTH AMERICA, LLC

as Borrower







CITICORP NORTH AMERICA, INC.,

as Lender













═══════════════════════════════════════





1







--------------------------------------------------------------------------------





T A B L E   O F   C O N T E N T S




Section 

Page

SECTION 1.  DEFINITIONS

1

SECTION 2.  The loans, Etc.

4

2.01. The Loans

4

2.02.  Making the Loans, Evidence of Debt

4

2.03.  Reductions of the Commitments

4

2.04.  Repayment

5

2.05.  Interest

5

2.06.  Additional Interest on Eurodollar Rate Loans

5

2.07.  Interest Rate Determinations

5

2.08.  Prepayments of Loans

6

2.09.  Payments; Computations; Etc

6

2.10.  Increased Costs

7

2.11.  Taxes

8

2.12.  Mitigation Obligations

9

2.13.  Break Funding Payments

9

SECTION 3.  CONDITIONS OF LENDING

10

3.01.  Closing

10

3.02.  Conditions Precedent to Each Borrowing

11

SECTION 4.  REPRESENTATIONS AND WARRANTIES

11

SECTION 5.  COVENANTS

12

SECTION 6.  EVENTS OF DEFAULT

13

SECTION 7.  MISCELLANEOUS

14

7.01.  Amendments, Etc.

14

7.02.  Notices, Etc.

14

7.03.  No Waiver; Remedies; Setoff.

15

7.04.  Expenses; Indemnity; Damage Waiver.

15

7.05.  Binding Effect, Successors and Assigns.

16

7.06.  Governing Law; Jurisdiction; Etc.

17

7.07.  Severability.

17

7.08.  Counterparts; Integration; Effectiveness; Execution

18

7.09.  Survival

18

7.10.  Waiver of Jury Trial

18

7.11.  No Fiduciary Relationship

18

7.12.  Headings

19

7.13.  USA PATRIOT Act

19




EXHIBITS




Exhibit A

Form of Note

Exhibit B

Form of Notice of Borrowing





2







--------------------------------------------------------------------------------








REVOLVING CREDIT AGREEMENT

dated as of December 1, 2005 (this "Agreement") between CAM North America, LLC,
a Delaware limited liability company (the "Borrower"), and CITICORP NORTH
AMERICA, INC., as Lender (the "Lender").






Pursuant to Section 6.22 of the Transaction Agreement dated as of June 23, 2005
(as amended, the "Transaction Agreement") between Citigroup Inc. and Legg Mason,
Inc. (the "Guarantor"), a Maryland corporation, the Lender has agreed to provide
a Subsidiary of the Guarantor a $130,000,000 364-day revolving credit facility.




The parties hereto hereby agree as follows:

SECTION 1.  DEFINITIONS

.  Capitalized terms used herein have the same respective meanings as the
corresponding terms as defined in the Syndicated Revolving Credit Agreement (as
hereinafter defined), as in effect on the date hereof and without regard to
whether said agreement is modified or amended or remains in effect among the
parties thereto, provided that references in such definitions in the Syndicated
Revolving Credit Agreement to any “Loans” shall, for purposes hereof, be deemed
to refer to any Loan hereunder.  In addition, the following terms shall have the
meanings specified below:




"Borrowing" means a borrowing by the Borrower pursuant to Section 2.01.




"Closing Date" has the meaning specified in Section 3.01.




"Commitment" means the commitment of the Lender to make Loans to the Borrower
hereunder in an aggregate amount at any one time outstanding up to $130,000,000.




"Default" means an event that, with notice or lapse of time or both, would
become an Event of Default.




"Eurodollar Rate" means, for each Loan, the rate appearing on Telerate Page 3750
at approximately 11:00 A.M., London time, two Business Days prior to the date of
such Loan, as the rate for U.S. Dollar deposits with a maturity comparable to
such Interest Period.  In the event that such rate is not available at such time
for any reason, then the "Eurodollar Rate" with respect to such Loan for such
Interest Period shall be the rate equal to the rate per annum at which U.S.
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal office of the Lender in London, England to
prime banks in the London interbank market at approximately 11:00 a.m., London
time, two Business Days prior to the making of such Loan.




"Events of Default" has the meaning specified in Section 6.01.




"Guarantee Agreement" means the guarantee agreement dated as of the date hereof
between the Guarantor and the Lender relating to (among other things) this
Agreement, as from time to time amended.








3







--------------------------------------------------------------------------------





"Guarantor" has the meaning specified in the introduction hereto.




"Interest Period" means (a) the period beginning on the date the Loans are made
and ending on the last day of the period selected by the Borrower, subject to
the provisions below.  The duration of each Interest Period shall be one, two,
three, six or, with the consent of the Lender, nine or twelve months, as the
Borrower may, upon notice received by the Lender not later than 12:00 noon (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select.  Anything in herein to the contrary notwithstanding:




(i)  the Borrower may not select any Interest Period that ends after the
Maturity Date;




(ii)  each Interest Period that begins on the last Business Day of a calendar
month (or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month; and




(iii)  whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.




"Loan" has the meaning specified in Section 2.01.




"Loan Documents" means, collectively, this Agreement, the Guarantee Agreement
and the Note.




"Material Adverse Effect" means a material adverse effect on (i) the business,
financial condition or operations of the Guarantor and its Subsidiaries, taken
as a whole, (ii) the ability of the Guarantor to perform any of its material
obligations under the Guarantee Agreement or (iii) the rights of or benefits
available to the Lender under any Loan Document.




"Maturity Date" means the date 364 days after the Closing Date (as defined in
the Transaction Agreement), provided that if such date is not a Business Day,
the Maturity Date shall be the immediately preceding Business Day.




"Note" has the meaning specified in Section 2.02.




"Notice of Borrowing" has the meaning specified in Section 2.02.




"Process Agent" has the meaning specified in Section 7.06(d).








4







--------------------------------------------------------------------------------





"Syndicated Revolving Credit Agreement" means the $500,000,000 Revolving Credit
Agreement dated as of October 14, 2005 among the Guarantor, the lenders party
thereto, and Citibank, N.A., as administrative agent for such lenders.




The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including" and the words "to" and "until" mean "to but excluding".  The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation".  The word "will" shall be construed to have the
same meaning and effect as the word "shall".  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person's successors and assigns, (c) the words
"herein", "hereof" and "hereunder", and words of similar import shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Sections and Exhibits shall
be construed to refer to Sections of, and Exhibits to, this Agreement.








5







--------------------------------------------------------------------------------





SECTION 2.  THE LOANS, ETC.

  

2.01. The Loans

.  The Lender agrees, on the terms and conditions hereinafter set forth, to make
loans to the Borrower (each, a "Loan") from time to time on any Business Day
from the Closing Date until the Maturity Date, in an aggregate amount at any one
time outstanding up to but not exceeding the amount of the Commitment.  Within
the limits of the Commitment, the Borrower may from time to time borrow under
this Section 2.01, prepay Loans in whole or in part pursuant to Section 2.08 and
reborrow under this Section 2.01, all on the terms and conditions of this
Agreement.  The Borrower shall apply the proceeds of the Loans solely for
working capital and general corporate purposes.

2.02.  Making the Loans, Evidence of Debt

.  Each Borrowing by the Borrower shall be in a minimum amount of $5,000,000 or
an integral multiple of $1,000,000 in excess thereof, and shall be made on
notice, given not later than 11:00 a.m. (New York City time) on the second
Business Day prior to the date of such Borrowing by the Borrower to the Lender.
 Each such notice of a Borrowing (a "Notice of Borrowing") shall be irrevocable
and binding on the Borrower and shall be in writing in substantially the form of
Exhibit B, specifying therein the requested date and amount of such Borrowing.
 The Lender shall, subject to the satisfaction of the applicable conditions set
forth in Section 3, before 2:00 p.m. (New York City time) on the date of such
Borrowing, make the amount of such Borrowing available to the Borrower, in same
day funds, to the account of the Borrower maintained at the Lender's address
referred to in Section 7.  The Lender shall maintain in accordance with its
usual practice an account evidencing the indebtedness of the Borrower to the
Lender resulting from each Loan made by the Lender, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder.  The entries made in the account maintained pursuant to this Section
2.02 shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of the Lender to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.  The Lender may request that the Loans be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit A (the
"Note") in the amount of the Commitment and dated the Closing Date, in which
case the Borrower will execute and deliver the same on or prior to the Closing
Date.




Section 2.03.  Fees

.  The Borrower agrees to pay to the Lender a facility fee on the daily average
amount of the Commitment, whether or not utilized, for each day during the
period from the date which is 90 days from the date hereof until the Maturity
Date, at a rate per annum equal to 0.09%, payable in arrears on the last
Business Day of each March, June, September and December of each year, on the
Maturity Date and on the date of termination of the Commitment.




2.03.  Reductions of the Commitments

.  




(a)  The Commitment shall be automatically reduced to zero on the Maturity Date.




(b)  In addition, the Borrower shall have the right, upon at least three
Business Days' notice to the Lender, to terminate in whole or reduce ratably in
part the unused portions of





6







--------------------------------------------------------------------------------





the Commitment, provided that each partial reduction shall be in a minimum
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof.  Once terminated or reduced, the Commitment may not be reinstated.

2.04.  Repayment

.  The Borrower agrees to repay the full principal amount of each Loan, and each
Loan shall mature, on the Maturity Date.

2.05.  Interest

.  




(a)  Ordinary Interest.  The Borrower agrees to pay interest on the unpaid
principal amount of each Loan, from the date of such Loan until such principal
amount shall be paid in full, at a rate per annum equal to the sum of the
Eurodollar Rate for such Loan (i) until the date which is 90 days after the date
hereof, minus 0.25% and (ii) from and after the date which is 90 days after the
date hereof, plus 0.18% per annum, payable on the last day of each Interest
Period and on the Maturity Date.




(b)  Default Interest.  Notwithstanding the foregoing, if any Event of Default
under Section 6.01(a) or (b) shall have occurred and be continuing, the Borrower
shall pay interest on:




(i)  the unpaid principal amount of each Loan, payable on demand, at a rate per
annum equal at all times to two percent (2%) per annum above the rate per annum
required to be paid on such Loan pursuant to Section 2.05(a); and




(ii)  the amount of any interest, fee or other amount payable by the Borrower
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable on demand (and in any event in
arrears on the date such amount shall be paid in full), at a rate per annum
equal at all times to two percent (2%) per annum above the rate per annum
required to be paid on Loans pursuant to Section 2.05(a).

2.06.  Additional Interest on Eurodollar Rate Loans

.  The Borrower shall pay to the Lender additional interest on the unpaid
principal amount of each Loan, from the date of such Loan until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder obtained by subtracting (i) the interest rate for such Loan from
(ii) the rate obtained by dividing such interest rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage of the Lender, payable on each
date on which interest is payable on such Loan.  Such additional interest shall
be determined by the Lender and notified to the Borrower.

2.07.  Interest Rate Determinations

.  




(a)  The Lender shall give prompt notice to the Borrower of the applicable
interest rates determined by it for the purposes of Section 2.05.




(b)   If, with respect to any Loan, the Lender determines that the interest rate
for such Loan will not adequately and fairly reflect the cost to the Lender of
making, funding or maintaining the Loans, the Lender shall so notify the
Borrower, whereupon the Lender and the Borrower shall negotiate in good faith
with a view to agreeing upon a substitute interest rate





7







--------------------------------------------------------------------------------





basis for the Loans which shall reflect the cost to the Lender of funding the
Loans from alternative sources (a "Substitute Basis"), and such Substitute Basis
shall apply in lieu of such interest rate to all Loans made on or after the date
upon which the Lender so notified the Borrower, until the circumstances giving
rise to such notice have ceased to apply.  If a Substitute Basis is not agreed
upon within five days of the delivery of any notice to the Borrower pursuant to
this Section 2.07(b), the Borrower may elect to prepay the Loan pursuant to
Section 2.08, provided, however, that if the Borrower does not elect so to
prepay, the Lender shall determine (and shall certify from time to time in a
certificate delivered by the Lender setting forth in reasonable detail the basis
of the computation of such amount, which certification shall be presumptively
correct and binding on the Borrower in the absence of manifest error) the rate
basis reflecting the cost to the Lender of funding the Loans for any period
commencing on or after the date upon which notice was delivered to the Borrower,
until the circumstances giving rise to such notice have ceased to apply, and
such rate basis shall be binding upon the Borrower and shall apply in lieu of
the Eurodollar Rate.




2.08.  Prepayments of Loans

.  The Borrower may, on notice (given not later than 11:00 a.m. (New York City
time) on the second Business Day prior to the date of the proposed prepayment of
Loans), stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given the Borrower shall, prepay the
outstanding principal amounts of the Loans in whole or ratably in part, together
with accrued interest to the date of such prepayment on the principal amount
prepaid; provided, however, that (i) each partial prepayment shall be in an
aggregate principal amount not less than $5,000,000 or integral multiples of
$1,000,000 in excess thereof and (ii) the Borrower shall reimburse the Lender in
respect thereof pursuant to Section 2.13.




2.09.  Payments; Computations; Etc

.  




(a)  The Borrower shall make each payment hereunder and under the Note without
set-off or counterclaim not later than 11:00 a.m. (New York City time) on the
day when due in U.S. Dollars to the Lender at its office at 388 Greenwich
Street, New York, NY 10013 in same day funds.




(b)  All computations of interest and of facility fee shall be made by the
Lender on the basis of a year of 360 days, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable.  Each determination by the Lender of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.




(c)  Whenever any payment hereunder or under any Note would be due on a day
other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest; provided, however,
that if such extension would cause payment of interest on or principal of the
Loans to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.








8







--------------------------------------------------------------------------------





2.10.  Increased Costs

.  




(a)  Increased Costs Generally.  If any Change in Law shall:




(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, the Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage); or




(ii)  impose on the Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or the Loans;




and the result of any of the foregoing shall be to increase the cost to the
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan), or to increase the cost to the Lender, or to reduce the amount
of any sum received or receivable by the Lender hereunder (whether of principal,
interest or any other amount) then, upon request of the Lender, the Borrower
will pay to the Lender such additional amount or amounts as will compensate the
Lender for such additional costs incurred or reduction suffered.




(b)  Capital Requirements.  If the Lender determines that any Change in Law
affecting the Lender or any lending office of the Lender or the Lender's holding
company regarding capital requirements has or would have the effect of reducing
the rate of return on the Lender's capital or on the capital of the Lender's
holding company as a consequence of this Agreement, the Commitment or the Loans
to a level below that which the Lender or the Lender's holding company could
have achieved but for such Change in Law (taking into consideration the Lender's
policies and the policies of the Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to the Lender
such additional amount or amounts as will compensate the Lender or the Lender's
holding company for any such reduction suffered.




(c)  Certificates for Reimbursement.  A certificate of the Lender setting forth
the amount or amounts necessary to compensate the Lender or its holding company,
as the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay the Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.




(d)  Delay in Requests.  Failure or delay on the part of the Lender to demand
compensation pursuant to this Section shall not constitute a waiver of the
Lender's right to demand such compensation, provided that the Borrower shall not
be required to compensate the Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 270 days prior to the date that
the Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of the Lender's intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof).





9







--------------------------------------------------------------------------------





2.11.  Taxes

.  




(a)  Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under the Note shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes, provided that if the Borrower shall be required by applicable law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions for Indemnified Taxes or Other Taxes (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section ) the Lender receives an amount equal to the sum it
would have received had no such deductions for Indemnified Taxes or Other Taxes
been made, (ii) the Borrower shall make such deductions and (iii) the Borrower
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.




(b)  Payment of Other Taxes by the Borrower.  Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes that arise
from any payment made by it hereunder or under the Note to the relevant
Governmental Authority in accordance with applicable law.  The Lender shall
notify the Borrower on or before the Closing Date of any Other Taxes that to its
knowledge are imposed with respect to any Loan Document by the jurisdiction in
which the Lender is organized or in which its applicable lending office is
located.




(c)  Indemnification by the Borrower.  The Borrower shall indemnify the Lender,
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) attributable
to the Borrower under any Loan Document and paid by the Lender and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Lender shall be conclusive absent manifest error, provided that
if the Borrower has satisfied its indemnity obligation and delivers to the
Lender an opinion of nationally recognized counsel to the effect that it is more
likely than not that such assertion by the Governmental Authority is incorrect
as a matter of law, the Lender shall reasonably assist the Borrower in
contesting such Taxes (at the sole expense of the Borrower) and seeking refund
thereof and, provided further that such assistance shall not be construed to
impose on the Lender an obligation to disclose information it reasonably
considers confidential or proprietary or arrange its tax affairs other than as
the Lender sees fit.




(d)  Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Lender the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Lender.




(e)  Treatment of Certain Refunds.  If the Lender determines, in good faith and
its reasonable discretion, that it has received a refund of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section (including, in lieu of an actual refund, a credit





10







--------------------------------------------------------------------------------





against taxes provided by the taxing authority that imposed such Indemnified
Taxes or Other Taxes), it shall pay to the Borrower an amount equal to such
refund or the value of the credit in lieu thereof (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Lender, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit in lieu thereof), provided that
the Borrower, upon the request of the Lender, agrees to repay the amount paid
over to the Borrower to the Lender in the event the Lender is required to repay
or return such refund (or credit in lieu thereof) to such Governmental
Authority.  This subsection shall not be construed to require the Lender to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to the Borrower or any other Person.

2.12.  Mitigation Obligations

.  If the Lender requests compensation under Section 2.10, or requires the
Borrower to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.11, then the
Lender shall use reasonable efforts to designate a different lending office for
funding or booking the Loans or to assign its rights and obligations to another
of its offices, branches or affiliates, if, in the judgment of the Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.10 or 2.11, as the case may be, in the future and (ii) would not
subject the Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to the Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

2.13.  Break Funding Payments

.  The Borrower agrees to indemnify the Lender and to hold the Lender harmless
from any loss, cost or expense incurred by the Lender which is in the nature of
funding breakage costs or costs of liquidation or redeployment of deposits or
other funds and any other related expense (but excluding loss of margin or other
loss of anticipated profit), upon reasonable notice thereof, which the Lender
may sustain or incur as a consequence of (a) default by the Borrower in making
any Borrowing after the Borrower has given a Notice of Borrowing requesting the
same in accordance with the provisions of this Agreement (including as a result
of any failure to fulfill, on or before the date specified in such Notice of
Borrowing, the applicable conditions set forth in Section 3), (b) default by the
Borrower in making any prepayment of Loans when due after the Borrower has given
notice thereof in accordance with this Agreement, (c) the making by the Borrower
of a prepayment of any Loan or (d) default by the Borrower in payment when due
of the principal of or interest on any Loan.  A certificate of the Lender
setting forth any amount or amounts that the Lender is entitled to receive
pursuant to this Section and delivered to the Borrower shall be conclusive
absent manifest error.  The Borrower shall pay the Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.








11







--------------------------------------------------------------------------------





SECTION 3.  CONDITIONS OF LENDING

.  

3.01.  Closing

.  This Agreement shall become effective on the date (the "Closing Date") (which
shall be on or prior to March 31, 2006) on which the Lender shall confirm to the
Borrower that the Lender has received the following, each (unless otherwise
specified below) dated the Closing Date, and each in form and substance
satisfactory to the Lender:




(a)  The Guarantee Agreement, duly executed and delivered by the Guarantor.




(b)  Certified copies of (i) the articles of incorporation and by-laws of the
Borrower and the Guarantor, (ii) the resolutions of the Boards of Directors of
each of the Borrower and the Guarantor, authorizing and approving the execution,
delivery and performance by it of the Loan Documents to which it is a party and
the transactions contemplated thereby, and (iii) all documents evidencing other
necessary corporate action and governmental, regulatory or third-party consents
and approvals, if any, with respect to the Loan Documents.




(c)  A certificate of the Secretary or an Assistant Secretary of each of the
Borrower and the Guarantor certifying the names and true signatures of the
officers of the Borrower and the Guarantor authorized to sign the Loan Documents
to which it is a party and any other documents to be delivered hereunder.




(d)  A certificate for each of the Borrower and the Guarantor, dated a date
reasonably close to the date hereof, as to the good standing of and
organizational documents filed by it.




(e)  Favorable opinion of Shearman & Sterling LLP, special New York counsel to
the Guarantor, as to the enforceability of this Agreement and the Guarantee
Agreement.




(f)  A favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to the Lender, as to matters relating to this Agreement and the
Guarantee Agreement as the Lender may require.




(g)  A certificate of a Responsible Officer of (i) the Guarantor, dated the
Closing Date, certifying that the representations and warranties contained in
Section 4 of the Guarantee Agreement, excluding the Excluded Representations,
are true and correct in all material respects on and as of such date as though
made on and as of such date and (ii) the Borrower, dated the Closing Date
certifying that the representations and warranties contained in Section 4 are
true and correct in all material respects on and as of such date as though made
on and as of such date and that no event has occurred and is continuing on and
as of such date which constitutes a Default or an Event of Default.




(h)  Evidence of the payment of all fees and invoiced expenses required to be
paid on or prior to the Closing Date in connection with this Agreement.








12







--------------------------------------------------------------------------------





(i)  A true copy of the Syndicated Revolving Credit Agreement as in effect on
the date hereof, duly executed by the parties thereto.




(j)  Such other approvals, opinions and documents relating to this Agreement and
the transactions contemplated hereby as the Lender may reasonably request.




3.02.  Conditions Precedent to Each Borrowing

.  The obligation of the Lender to make a Loan on the occasion of each Borrowing
(including the initial Borrowing) shall be subject to the conditions precedent
that on the date of such Borrowing, the following statements shall be true (and
each of the giving of the applicable Notice of Borrowing and the acceptance by
the Borrower of the proceeds of such Borrowing shall constitute a representation
and warranty by the Borrower that on the date of such Borrowing such statements
are true):




(a)  the representations and warranties contained in Section 4 and in Section 4
of the Guarantee Agreement (excluding in the case of the Guarantee Agreement the
Excluded Representations) are true and correct in all material respects on and
as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and




(b)  no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or an Event of Default.




SECTION 4.  REPRESENTATIONS AND WARRANTIES

.  The Borrower hereby represents and warrants to the Lender as follows:




(a)  Organization; Powers.  It is duly organized, validly existing and in good
standing under the laws of the State of Delaware.




(b)  Authorization.  The execution, delivery and performance by it of this
Agreement and the Note, and the borrowing of Loans by it and the use of proceeds
therefrom, are within its corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action.




(c)  Approvals; No Conflicts; Etc.  The execution, delivery and performance by
it of this Agreement and the Note, and the borrowing of Loans by it and the use
of proceeds therefrom (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or its charter, by-laws or
other organizational documents or any order of any Governmental Authority, and
(c) will not violate or result in a default under any credit agreement, loan
agreement, note, indenture or other financing agreement, or any other material
agreement or instrument, binding upon it or its assets, or give rise to a right
thereunder to require any payment to be made by it.




(d)  Enforceability.  This Agreement has been duly executed and delivered by it
and constitutes, and the Note when duly executed and delivered by it for value
will constitute, its





13







--------------------------------------------------------------------------------





legal, valid and binding obligation, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.




(e)  Margin Regulations.  It is not engaged in the business of extending credit
for the purpose of purchasing or carrying Margin Stock, and no proceeds of any
Loans will be used for the purpose, whether immediate, incidental or ultimate,
of buying or carrying Margin Stock.  No proceeds of any Loan will be used for
any purpose that violates Regulation T or Regulation X of the Board of Governors
of the Federal Reserve System as in effect on the date or dates of such Loan and
such use of proceeds.




(f)  Investment and Holding Company Status.  Neither the Borrower nor any of its
Subsidiaries is (i) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 (except that for purposes
of this representation, the term "Subsidiary" shall not include any investment
company a majority of which is owned by the Borrower or one of its Affiliates as
a result of the initial seed capital contributed by the Borrower or such
Affiliate to such investment company in exchange for its shares) or (ii) a
"holding company" as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.




SECTION 5.  COVENANTS

.  So long as any principal of or interest on any Loan or any other amount
payable under the Loan Documents shall remain unpaid or the Lender shall have
any Commitment hereunder, the Borrower covenants and agrees that, unless the
Lender shall otherwise consent in writing:




(a)  Existence; Conduct of Business.  It will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its corporate and
legal existence.




(b)  Compliance with Laws.  It will comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (including
ERISA and all applicable Environmental Laws), except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.




(c)  Books and Records; Visitation and Inspection Rights.  It will keep proper
books of record and account, in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  It
will permit any representatives designated by the Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested, but in each case subject to and in accordance
with all applicable laws of any Governmental Authority and such confidentiality
measures relating thereto as the Borrower may reasonably require.




(d)  Use of Proceeds.  It will use the proceeds of the Loans in accordance with
Section 2.01; provided that the Lender shall have no responsibility as to the
use of any such proceeds.





14







--------------------------------------------------------------------------------





SECTION 6.  EVENTS OF DEFAULT

.  If any of the following events ("Events of Default") shall occur and be
continuing:




(a)  the Borrower shall fail to pay any principal of any Loan or the Note when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;




(b)  the Borrower shall fail to pay any interest on any Loan or the Note or any
fee or any other amount (other than principal) payable by the Borrower under
this Agreement, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five Business Days;




(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or the Guarantor in or in connection with any Loan Document or any
amendment or modification hereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with any Loan Document or any amendment or modification hereof or
waiver thereunder, shall prove to have been incorrect when made or deemed made
in any material respect;




(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5 and, in the case of clauses (b) and (c)
thereof, such failure shall continue for 30 days;




(e)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Section, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Lender to the Borrower (which
notice will be given at the request of any Lender);




(f)  any Event of Default as defined in the Syndicated Revolving Credit
Agreement, as in effect on the date hereof and without regard to whether said
agreement is modified or amended or remains in effect among the parties thereto,
shall occur (and for this purpose the Borrower shall be deemed to be a
“Significant Subsidiary” of the Guarantor); or




(g)  the Guarantor shall cease to own, directly or indirectly, beneficially and
of record, at least 65% of the outstanding Voting Shares of the Borrower;




then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of Section 6.01 of the Syndicated Revolving
Credit Agreement as in effect on the date hereof), and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate the Commitment, and thereupon the Commitment shall
terminate immediately, and (ii) declare the Loans then out­standing to be due
and payable in whole (or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and





15







--------------------------------------------------------------------------------





in case of any event with respect to the Borrower described in
clause (h) or (i) of Section 6.01 of the Syndicated Revolving Credit Agreement
as in effect on the date hereof, the Commitment shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without present­ment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.




SECTION 7.  MISCELLANEOUS

.  

7.01.  Amendments, Etc.

  No amendment or waiver of any provision of this Agreement or the Note, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by all parties thereto,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.  This Agreement, the Guarantee
Agreement and the Note constitute the entire agreement of the parties with
respect to the subject matter hereof and thereof.



7.02.  Notices, Etc.









(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in subsections (b) and
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:




(i)  if to the Borrower:




c/o Legg Mason, Inc.

100 Light Street

30th Floor

Baltimore, Maryland  21202




Attention:  Cheryl Ruth




Telephone No.:  410-454-2924

Telecopier No.:  410-454-2986; and







(ii)  if to the Lender:




Citicorp North America, Inc.

2 Penns Way, Suite 200

New Castle, Delaware  19720




Attention:  John Davidson

Telephone No.:  302-894-6171

Telecopier No.:  212-944-1410;








16







--------------------------------------------------------------------------------





provided that any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties
hereto.  Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient), except that notices and communications to the Lender
pursuant to Sections 2 or 7 shall not be effective until received by the Lender.
 




7.03.  No Waiver; Remedies; Setoff.

  




(a)  No Waiver; Remedies.  No failure on the part of the Lender to exercise, and
no delay in exercising, any right hereunder or under the Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.




(b)  Setoff.  If an Event of Default shall have occurred and be continuing, the
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
such now or hereafter existing under this Agreement or the Note to the Lender
irrespective of whether or not the Lender shall have made any demand under this
Agreement or the Note and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of the Lender
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of the Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that the Lender or its Affiliates may have.  The Lender agrees to notify
the Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.



7.04.  Expenses; Indemnity; Damage Waiver.









(a)  Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Lender (including the fees, charges and
disbursements of any counsel for the Lender) in connection with the enforcement
or, during the continuance of an Event of Default, protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.





17







--------------------------------------------------------------------------------








(b)  Indemnification by the Borrower.  The Borrower shall indemnify the Lender
and each Related Party of the Lender (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.




(c)  Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, each party hereto agrees that it will not assert, and hereby
waives, any claim against any other party hereto, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.




(d)  Payments.  All amounts due under this Section shall be payable not later
than 10 days after demand therefor.

7.05.  Binding Effect, Successors and Assigns.

  This Agreement shall become effective when it shall have been executed by the
Borrower and the Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower and the Lender and their respective successors and
permitted assigns, except that neither the Borrower nor the Lender shall have
the right to assign its rights and obligations hereunder or any interest herein
without the prior written consent of the Borrower or the Lender, as the case may
be; provided, that the Lender may assign its rights and obligations hereunder to
an Affiliate of the Lender without the consent of the Borrower.








18







--------------------------------------------------------------------------------





7.06.  Governing Law; Jurisdiction; Etc.







(a)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.




(b)  Submission to Jurisdiction.  Each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in New York County
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the Note, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in any Loan Document
shall affect any right that the Lender may otherwise have to bring any action or
proceeding relating to any Loan Document against the Borrower or its properties
in the courts of any jurisdiction.




(c)  Waiver of Venue.  Each of the parties hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or the Note in any
court referred to in subsection (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.




(d)  Service of Process.  The Borrower agrees that service of process in any
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
CT Corporation System (the "Process Agent") as agent for the Borrower in New
York, New York for service of process at its address at 111 Eighth Avenue, New
York, New York  10011, or at such other address of which the Lender shall have
been notified in writing by the Borrower; provided that, if the Process Agent
ceases to act as the Borrower's agent for service of process, the Borrower will,
by an instrument reasonably satisfactory to the Lender, appoint another Person
(subject to the approval of the Lender) in the Borough of Manhattan, New York,
New York to act as the Borrower's agent for service of process.  Each other
party hereto irrevocably consents to service of process in the manner provided
for notices in Section 7.02.  Nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
law.



7.07.  Severability.



  Any provision of this Agreement held to be invalid, illegal or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity, illegality or unenforceability without affecting the
validity, legality and enforceability of the remaining provisions hereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.








19







--------------------------------------------------------------------------------





7.08.  Counterparts; Integration; Effectiveness; Execution

.  This Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  Except
as provided in Section 3.01, this Agreement shall become effective when it shall
have been executed by the Lender and when the Lender shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.






7.09.  Survival



.  The provisions of Sections 2.06, 2.10, 2.11 and 7.04 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the Commitment or the
termination of this Agreement or any provision hereof.  In addition, all
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to any Loan Document shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitment has not expired or terminated.  




7.10.  Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THE LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.



7.11.  No Fiduciary Relationship



.  The Borrower acknowledges that the Lender has no fiduciary relationship with,
or fiduciary duty to, the Borrower arising out of or in connection with any Loan
Document, and the relationship between the Lender and the Borrower in connection
herewith or therewith is solely that of debtor and creditor.  This Agreement
does not create a joint venture among the parties.








20







--------------------------------------------------------------------------------





7.12.  Headings

.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.




7.13.  USA PATRIOT Act

.  The Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act.





21







--------------------------------------------------------------------------------





IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be executed by their
respective officers thereunto duly authorized, as of the date first above
written.









CAM NORTH AMERICA, LLC







By:       /s/ Ray Gaetano

Name:  Ray Gaetano

Title:    Managing Director








22







--------------------------------------------------------------------------------








CITICORP NORTH AMERICA, INC.







By:      /s/ Matthew Nicholls

Name: Matthew Nicholls

Title:   Director








































--------------------------------------------------------------------------------





EXHIBIT A




[FORM OF NOTE]







PROMISSORY NOTE







$[_________]

[________], 20[__]

New York, New York







FOR VALUE RECEIVED, CAM NORTH AMERICA, LLC, a Delaware limited liability company
(the "Borrower"), hereby promises to pay to the order of [NAME OF LENDER] (the
"Lender"), at such of the offices of Citicorp North America, Inc. in New York,
New York as shall be notified to the Borrower from time to time, the principal
sum of [DOLLAR AMOUNT] United States Dollars, in lawful money of the United
States and in immediately available funds, on ___________, 200[5], or such
lesser amount at any time as shall equal the then aggregate outstanding
principal amount of Loans by the Lender under the Credit Agreement referred to
below and to pay interest on the unpaid principal amount hereof, at such office,
in like money and funds, for the period commencing on the date hereof until the
principal hereof shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement referred to below.




This Note evidences a Loan made by the Lender under the Credit Agreement dated
as of December 1, 2005 (as modified and supplemented and in effect from time to
time, the "Credit Agreement") between the Borrower and the Lender.  Terms used
but not defined in this Note have the respective meanings assigned to them in
the Credit Agreement.




The date, amount and Eurodollar Rate of each Loan made by the Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the Schedule attached hereto or any continuation
thereof, provided that the failure of the Lender to make any such recordation
(or any error in making any such recordation) or endorsement shall not affect
the obligations of the Borrower to make a payment when due of any amount owing
under the Credit Agreement or hereunder.




The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments hereof upon the terms
and conditions specified therein.




Except as permitted by Section 7.05 of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.








Form of Note







--------------------------------------------------------------------------------








This Note shall be governed by, and construed in accordance with, the law of the
State of New York.







CAM NORTH AMERICA, LLC




By_________________________

Name:

Title:








Form of Note







--------------------------------------------------------------------------------





SCHEDULE OF REVOLVING CREDIT LOANS




This Note evidences Loans made under the within-described Credit Agreement to
the Borrower, on the dates, in the principal amounts, and bearing interest at
the rates set forth below, subject to the payments and prepayments of principal
set forth below:







Principal Amount of Loan




Eurodollar Rate

Amount Paid or Prepaid

Unpaid Principal Amount




Notation Made By

















Form of Note






--------------------------------------------------------------------------------

- 27 –














EXHIBIT B




[FORM OF NOTICE OF BORROWING]




NOTICE OF BORROWING




[Date]

Citicorp North America, Inc.

2 Penns Ways, Suite 200

New Castle, Delaware  19720




Attention:  [________]




Ladies and Gentlemen:




The undersigned, CAM North America, LLC (the "Borrower"), refers to the Credit
Agreement dated as of December 1, 2005 (as from time to time amended, the
"Credit Agreement", the terms defined therein being used herein as therein
defined), between the undersigned and Citicorp North America, Inc., as Lender,
and hereby give you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement, that the undersigned hereby request a Borrowing of Loans thereunder,
and in that connection set forth below the information relating to such
Borrowing (the "Proposed Borrowing") as required by Section 2.02(a)(ii) of the
Credit Agreement:




(i)  The Business Day of the Proposed Borrowing is ___________ __, _____.




(ii)  The aggregate amount of the Proposed Borrowing is $___________.




The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:




(A)  the representations and warranties contained in Section 4.01 are correct in
all material respects, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; and




(B)  no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes
an Event of Default or a Default.




Very truly yours,




 CAM NORTH AMERICA, LLC




By_________________________

Name:

    Title:
















--------------------------------------------------------------------------------

- 28 –

















EXECUTION COUNTERPART


AMENDMENT NO. 1 dated as of January 12, 2006 by and between CAM North America,
LLC, as borrower (the “Borrower”) and Citicorp North America, Inc., as lender
(the “Lender”)




The Borrower and the Lender are parties to the Revolving Credit Agreement dated
as of December 1, 2005 (as amended, supplemented or modified and in effect on
the date hereof, the “Existing Credit Agreement”), and said parties wish to
amend the Existing Credit Agreement in certain respects as set forth in this
Amendment No. 1.  Accordingly, the parties hereto hereby agree to amend the
Existing Credit Agreement as set forth herein (as so amended, the “Credit
Agreement”):




Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Existing Credit Agreement are used herein as defined
therein.




Section 2.  Amendments.  Effective as of the Effective Date (as defined in
Section 3 hereof), the Existing Credit Agreement shall be amended as follows:




2.1.  Section 2.03 of the Existing Credit Agreement is hereby amended by
deleting the phrase “which is 90 days from the date” in the third line thereof.




2.2  Section 2.05 of the Existing Credit Agreement is hereby amended by deleting
the phrase “(i) until the date which is 90 days after the date hereof, minus
0.25% and (ii) from and after the date which is 90 days after the date hereof,”
therefrom.




2.3.  Section 2.03 of the Existing Credit Agreement entitled “Reductions of the
Commitments” is hereby re-numbered as Section 2.04 and each Section in Section 2
following consecutively thereafter is hereby appropriately re-numbered and all
references in the Existing Credit Agreement to such Sections are hereby amended
to refer to the amended Section references.




2.4.  Each reference in the Existing Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement.




Section 3.  Conditions Precedent to Effectiveness.  The amendments set forth in
Section 2 hereof shall become effective on the date (the “Effective Date”) on
which the Lender has received duly executed counterparts of this Amendment No. 1
from each of the Borrower and the Lender, each in form and substance
satisfactory to the Lender.




Section 4.  Miscellaneous.  Except as expressly herein provided, the Existing
Credit Agreement and all agreements, instruments and documents referred to
therein shall each remain unchanged and in full force and effect.  This
Amendment No. 1 may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this Amendment No. 1 by signing any such counterpart.
 Delivery of an executed counterpart of a signature page to this Amendment No. 1
by facsimile shall be effective as delivery of a manually executed counterpart
of this Amendment No. 1.  This Amendment No. 1 shall be governed by, and
construed in accordance with, the law of the State of New York.
















--------------------------------------------------------------------------------

- 29 –

















IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered as of the day and year first above written.




CAM NORTH AMERICA, LLC







By:      /s/ Terrence Murphy

Name: Terrence Murphy

Title:   CFO







LENDER




CITICORP NORTH AMERICA, INC.




By:      /s/ Matthew Nicholls

Name: Matthew Nicholls

Title:   Director  







Acknowledged and agreed to by:







LEGG MASON, INC., as Guarantor







By:       /s/ Charles J. Daley, Jr.

     

Name: Charles J. Daley, Jr.

Title:   Senior Vice President, CFO

 and Treasurer














